                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                      Plaintiff,

               v.                                            Case No. 20-C-82

JOSEPH BEAHM, et al.,

                      Defendants.


                                    SCREENING ORDER


       Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at

Columbia Correctional Institution and representing himself, filed a complaint under 42 U.S.C.

§ 1983, alleging that his civil rights were violated. This matter comes before the court on

Plaintiff’s motion for leave to proceed without prepaying the full filing fee and to screen the

complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2). On January 21, 2010, the court waived

the initial partial filing fee. On January 27, 2020, Plaintiff indicated that he wished to proceed

with this action. Therefore, the court will grant Plaintiff’s motion for leave to proceed without

prepaying the filing fee and screen the complaint.
                                SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that on May 30, 2018, he overdosed on medication while housed in the

restricted housing unit. He claims that non-defendant Nurse Jennifer Kaycon left him standing in

the strip cage for some time with his hands cuffed behind his back. Nurse Jensen, who is not

named as a defendant, then came in around 9:00 A.M. and asked Plaintiff if he wanted to go to

the hospital. Plaintiff was sent to the hospital, where he stayed until June 1, 2018. When he



                                                 2
returned to Waupun Correctional Institution, Sergeant Beahm ordered Dr. Deblanc to place

Plaintiff in a kilt, even though Plaintiff was a transgender inmate. Plaintiff claims he did not

receive his trays, so he flooded his cell on June 2, 2018. Sergeant Beahm came to Plaintiff’s cell

door and ordered him to cuff up. Plaintiff alleges that, when the door opened, Sergeant Beahm,

Sergeant Bliegler, CO Oneill, and CO Dorn ran into his cell and began punching and kicking him.

Plaintiff was then dragged nude to the strip cage area where he was attacked in the same manner

in front of a female officer. Sergeant Beahm then called over the radio, and non-defendant Lt.

Sanchez came over.

       After the officers returned Plaintiff to his cell nude, Plaintiff flooded his cell again.

Sergeant Fisher, Bliegler, Dorn, Oneill, and Adderton arrived at Plaintiff’s cell, and Sergeant

Fisher ordered Plaintiff to cuff up. When the door opened, Plaintiff claims these officers punched,

kicked, kneed, and elbowed Plaintiff, and Sergeant Fisher tazed Plaintiff while he was standing

in water. Plaintiff was then brought to the shower naked.

                                    THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff asserts that Beahm, Bliegler,

Adderton, Oneill, Fisher, and Dorn violated his constitutional rights by using excessive force

against him. The Supreme Court has held that the core judicial inquiry in an excessive force case

is “whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” See Hudson v. McMillian, 503 U.S. 1, 6 (1992).



                                                3
Based on the allegations contained in the complaint, Plaintiff has stated a claim for excessive

force under the Eighth Amendment against these defendants. Although Plaintiff names Brian

Foster as a defendant, the complaint does not contain any allegations against him. Accordingly,

Brian Foster will be dismissed as a defendant.

                                 MOTION TO APPOINT COUNSEL

        Plaintiff has filed a motion to recruit counsel. Civil litigants do not have a constitutional

or statutory right to appointed counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en

banc); Zarnes v. Rhodes, 64 F.3d 285, 288 (7th Cir. 1995). Yet, district courts have discretion to

recruit attorneys to represent indigent parties in appropriate cases pursuant to 28 U.S.C.

§ 1915(e)(1). As a threshold matter, litigants must make a reasonable attempt to secure private

counsel on their own. Id. at 654. Once this threshold burden has been met, the court must address

the following question: given the difficulty of the case, does the plaintiff appear competent to

litigate it himself? Id. at 654–55 (citing Farmer v. Haas, 990 F.2d 319, 321–22 (7th Cir. 1993)).

In this case, Plaintiff has not demonstrated that he has made a reasonable attempt to recruit counsel

on his own. But even if Plaintiff had made a reasonable attempt, Plaintiff has failed to demonstrate

a need for court-recruited counsel. Plaintiff has not alleged that he is incompetent and has

provided no specific evidence to support a finding that he lacks the competency to represent

himself. Plaintiff asserts that he has a limited knowledge of the law and does not have access to

the law library. Despite these arguments, the court finds Plaintiff competent to proceed pro se in

this case.

        It is not enough to say that a lawyer might do a better job handling the case, since that

would almost always seem to be the case. Rather, the question is whether the plaintiff would be

unable to coherently present the case to a judge or jury. There is no indication in the record that



                                                 4
Plaintiff’s education or intelligence is limited. In short, there is nothing in the record to suggest

that Plaintiff does not have the same competence to represent himself as the vast number of other

pro se litigants who cannot afford to hire an attorney and are unable to convince one to take their

case on a contingent fee basis. In addition, this case is not complex. Plaintiff’s claim appears to

be a straightforward Eighth Amendment excessive force claim. Plaintiff has knowledge of many

of the relevant facts concerning his claim. I conclude that the difficulty of this case—both

factually and legally—does not exceed Plaintiff’s capacity to represent himself. Accordingly,

Plaintiff’s motion to appoint counsel will be denied without prejudice. The court will give further

consideration to Plaintiff’s request as the case proceeds.

                                       MOTION TO COMPEL

       Plaintiff filed a motion to compel on January 16, 2020. Ordinarily, discovery does not

begin until after the court has reviewed the complaint under § 1915A and has entered a scheduling

order setting deadlines for discovery and dispositive motions. At this stage, Plaintiff’s motion to

compel is premature and will be denied without prejudice.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel (Dkt. No. 4) is

DENIED without prejudice. The court will give further consideration to Plaintiff’s request as

the case proceeds.

       IT IS FURTHER ORDERED that Plaintiff’s motion to compel (Dkt. No. 5) is DENIED

without prejudice.

       IT IS FURTHER ORDERED that Brian Foster is DISMISSED as a defendant.




                                                 5
       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this court, copies of Plaintiff’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on the state

defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §

1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh



                                                 6
Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program

Facility. If Plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will

be required to submit all correspondence and legal material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. Therefore, failure to provide your correct address could result in

dismissal of your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 11th day of February, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach, District Judge
                                                         United States District Court




                                                     7
